Citation Nr: 0623084	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  99-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
gastrointestinal disorder, including pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia - which, in relevant part, denied a 
compensable rating for a scar on the veteran's scalp, denied 
service connection for bilateral hearing loss, and determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for a 
gastrointestinal disorder.  The veteran perfected an appeal 
of all these claims.  His claims file subsequently was 
transferred to the RO in New York, New York.  

In a February 2000 decision, the RO increased the rating for 
the scar on the veteran's scalp to 10 percent, the maximum 
schedular rating for that disability.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to and from August 30, 2002).  
Therefore, that claim was resolved.

A more recent January 2004 RO rating decision also granted 
service connection for bilateral hearing loss and assigned a 
noncompensabe (i.e., 0 percent) rating.  The veteran was 
notified of that decision and did not file a notice of 
disagreement (NOD) in response, to initiate an appeal of 
either the disability rating assigned and/or effective date.  
So that claim has been resolved, too.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability).

This leaves only the claim concerning the gastrointestinal 
disorder - specifically, the petition to reopen this claim.  
This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC).  VA will notify the veteran if 
further action is required on his part.


REMAND

A preliminary review of the record reveals the veteran's 
original claim for service connection for a gastrointestinal 
disorder, filed in April 1955, was denied in a December 1955 
rating decision.  He did not appeal that decision.  
See U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2005).  

In February 1997, the veteran filed a petition to reopen this 
claim.  A September 1997 RO rating decision denied his 
petition.  He again did not appeal, so that decision also 
became final and binding on him based on the evidence 
then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§  20.200, 
20.1103.

In November 1997, the veteran filed another petition to 
reopen his claim, and in an August 1998 rating decision the 
RO again determined that new and material evidence had not 
been submitted to do this.  This time, however, he appealed.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to the claim.  
See, too, 38 C.F.R. § 3.156; Knightly v. Brown, 6 Vet. App. 
200 (1994).  In determining whether there is new and material 
evidence, VA adjudicators look to the additional evidence 
received since the last prior final denial on any basis - 
that is, irrespective of whether the prior decision in 
question was an outright merits adjudication or instead a 
prior determination concerning the newness and materiality of 
evidence.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The VCAA and implementing regulations were enacted 
during the pendency of this appeal, so must be considered, 
but insufficient steps were taken by the RO to comply with 
this law.

In particular, the VCAA requires that VA provide notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  This notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Here, the RO provided VCAA notice to the veteran in January 
2004, but it pertained to the evidence needed to substantiate 
a claim for service connection (not, instead, a petition to 
reopen a previously denied and unappealed claim for this 
benefit).  As mentioned, a petition to reopen a previously 
denied and unappealed claim, the type claim in this appeal, 
additionally requires that the claimant first submit new and 
material evidence.  See 38 C.F.R. § 3.156.  So a remand is 
required so the veteran may be provided proper VCAA notice 
that specifically relates to this threshold preliminary 
determination.

Furthermore, the regulation concerning new and material 
evidence was amended effective August 29, 2001.  Since the 
veteran filed his petition to reopen prior to that date, the 
old version of the regulation applies.  According to the 
former version of 38 C.F.R. § 3.156(a), new and material 
evidence meant evidence not previously submitted that bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).



Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  In 
a recent precedent decision, Kent v. Nicholson, No. 04-181 
(March 31, 2006), the Court expounded on this materiality 
discussion by stating that proper VCAA notice, in the context 
of a petition to reopen a previously denied and unappealed 
claim, must apprise the veteran of the specific element(s) of 
the claim that were deficient in the prior decision.  And if 
the veteran does not receive this type notice, it is 
prejudicial error.

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran must receive proper VCAA notice before deciding 
his appeal.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter 
specifically concerning his petition to 
reopen the previously denied (and 
unappealed) claim for service 
connection for a gastrointestinal 
disorder.  VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform 
him about the information and evidence 
not of record that is necessary to 
substantiate this specific type of 
claim, including, as recently indicated 
in Kent, apprising him of the elements 
of the claim that were insufficient 
at the time of the prior denial.  The 
VCAA letter also must:  (2) inform him 
about the information and evidence that 
VA will obtain; (3) inform him about 
the information and evidence he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession pertaining to this claim.  
Pelegrini II, 18 Vet. App. at 120-121.

Note, as well, the VCAA notice must 
list the definition of new and material 
evidence according to the prior version 
of 38 C.F.R. § 3.156, before the August 
29, 2001 amendment.

Additionally, the VCAA letter must 
include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 9 Vet. 
App. 473 (2006).

2.  Review the claims file. If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the veteran's 
claim in light of any additional 
evidence obtained.  If it is not 
granted to his satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


